Landon, J.:
Section 831 of the Code provides that “ a person duly authorized to practice physic or surgery shall not be allowed to disclose any information which he acquired in attending a patient in a professional capacity, and which was necessary to enable him to attend in that capacity.”
Section 836 provides that section 831 shall “apply to every examination of a person as a witness unless the provisions thereof are expressly waived by the person confessing the patient or the client.”
In our opinion the testimony offered fell directly within the exclusion commanded by the statute, and we are not cited to any *272authority which in our opinion will justify us in disregarding its plain direction. Argument founded upon considerations of necessity seems to be irrelevant. The recent case of Westover v. Ætna Insurance Company (99 N. Y., 56) confirms us in these views. Following the statute we affirm the judgment and order, with costs.
Learned, P. J., and Bookes, J., concurred.
Judgment affirmed, with costs.